Case 1:20-cv-11815-TLL-PTM ECF No. 10 filed 10/20/20                     PageID.27      Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION



SHERRIE BECKMAN,

                       Plaintiff,                             Case. No. 20-CV-11815

v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Patricia T. Morris
STENGER & STENGER, P.C.,

                  Defendant.
__________________________________________/

     OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION AND
       GRANTING PLANTIFF’S MOTION FOR LEAVE TO FILE AN AMENDED
                             COMPLAINT

       On July 3, 2020, Plaintiff filed this complaint against Defendant Stenger & Stenger, P.C

(“Stenger”) alleging violations of the Fair Debt collection Practices Act, 15 U.S.C. § 1692 et seq.

ECF No. 1. The case is on a full pretrial referral to Magistrate Judge Morris. ECF No. 6. On

September 24, 2020, Plaintiff moved for leave to amend the complaint. ECF No. 7. According to

Plaintiff, after exchanging information with Stenger, she learned that the party responsible for the

alleged violations is not Stenger but Valentine and Kabartas, LLC. Id. Accordingly, she seeks to

add Valentine and Kebartas, LLC and dismiss Stenger without prejudice. Id.

       On October 1, 2020, Magistrate Judge Morris issued a report recommending that Plaintiff’s

motion be granted. ECF No. 8. As Magistrate Judge Morris explained,

       “A party may amend its pleading once as a matter of course within . . . 21 days after
       serving it . . . .” Fed. R. Civ. P. 15 (a)(1)(A). “In all other cases, a party may amend
       its pleading only with the opposing party’s written consent or the court’s leave. The
       court should freely give leave when justice so requires.” Id. Here, a summons was
       issued for Defendant Stenger & Stenger P.C., (ECF No. 5), but there is no record
       of the summons being served. “On motion or on its own, the court may at any time,
       on just terms, add or drop a party.” Fed. R. Civ. P. 21. “While Rule 20(a)(2) sets
Case 1:20-cv-11815-TLL-PTM ECF No. 10 filed 10/20/20                       PageID.28       Page 2 of 3




        forth the standard for whether a plaintiff may join multiple defendants in one federal
        lawsuit, Rules 15 and 21 set forth the standard for allowing a party to amend its
        pleadings to add or remove parties to an ongoing lawsuit.” Dura Global
        Technologies, Inc. v. Magna Donnelly Corp., No. 2:07-cv-10945, 2011 WL
        4532875, at *2 (E.D. Mich. Sept. 30, 2011).

        Rule 15(a) provides that “leave shall be freely given when justice so requires.”
        When determining whether to grant leave to amend, the court is to consider several
        factors: Undue delay in filing, lack of notice to the opposing party, bad faith by the
        moving party, repeated failure to cure deficiencies by previous amendments, undue
        prejudice to the opposing party, and futility of amendment are all 3 factors which
        may affect the decision. Delay by itself is not sufficient reason to deny a motion to
        amend. Notice and substantial prejudice to the opposing party are critical factors in
        determining whether an amendment should be granted. Head v. Jellico Hous. Auth.,
        870 F.2d 1117, 1123 (6th Cir. 1989) (quoting Hageman v. Signal L.P. Gas, Inc.,
        486 F.2d 479, 484 (6th Cir. 1973)).

        In the instant case, none of the Head factors appear to apply, in light of the
        following circumstances. Plaintiff seeks to add one party Defendant, and remove
        another, in light of the asserted discovery that the new Defendant is the proper
        party. Litigation is still early, and Plaintiff is still within the 90-day period to serve
        summons as originally required by Fed. R. Civ. P. 4. Finally, Plaintiff asserts that
        she would be prejudiced—as she has not made, nor could she make, a recovery
        from the original defendant—if she is not able to pursue her claim against the
        proper party.

ECF No. 8 at PageID.23–24. Although the Report and Recommendation states that Defendant

could object to and seek review of the recommendation within 14 days of service, it has failed to

file any objections. The election not to file objections to the Report and Recommendation releases

the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140, 149

(1985). The failure to file objections to the Report and Recommendation also waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the Report and Recommendation, ECF No. 8, is

ADOPTED.




                                                  -2-
Case 1:20-cv-11815-TLL-PTM ECF No. 10 filed 10/20/20            PageID.29     Page 3 of 3




      It is further ORDERED that Plaintiff’s Motion for Leave to File an Amended Complaint,

ECF No. 7, is GRANTED.



Dated: October 20, 2020                                s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge




                                          -3-
